ITEMID: 001-75134
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: LALE AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, whose names appear in the appendix, are Turkish nationals. They are represented before the Court by Mr Mahmut Vefa and Mr A. Kadir Güleç, lawyers practising in Diyarbakır.
The facts of the cases, as submitted by the parties, may be summarised as follows.
Until 1994 the applicants all lived in Yorulmaz village, in the district of Lice in Diyarbakır province, where they own property.
In May 1994 security forces forcibly evacuated Yorulmaz on account of disturbances in the region. They also destroyed the applicants’ property. The applicants and their families then moved to Diyarbakır where they currently live.
On unspecified dates, the applicants petitioned the offices of the Governor of the state-of-emergency region, the Diyarbakır Governor, the Lice District Governor and military authorities in the region and requested them to provide compensation for the damage they had suffered and to issue permission for a return to their village. It is to be noted that the applicants failed to submit a copy of these petitions to the Court.
On 16 May 1997 the mayor of Yorulmaz village, Mr Kazım Yalçıner, filed a petition with the office of the Governor of the state-of-emergency region and asked the latter authority to allow the residents of the village to cultivate their lands for five months.
On 30 May 1997 the Diyarbakır Provincial Gendarmerie Commander sent a letter in reply to the mayor and refused his request. This letter was served on the mayor on 16 June 1997.
On 9 September 2001 the District Gendarmerie Headquarters in Lice sent letters to the mayors of the villages in Lice and informed them that access to some villages of Lice would only be possible during daytime in summer. The letter further stated that the villagers would be allowed to work in their farms but would not be allowed to spend the nights in their village. It was noted that permission for access to village should be sought from local gendarmerie stations. The applicants’ village, Yorulmaz, was not listed among the villages to which access would be allowed under aforementioned conditions.
On 11 September 2001 2 nd Internal Security Brigade Commander in Lice sent a letter to the District Governor’s office in Lice informing him that the military operations against terrorism would continue to be carried out in the district. The commander requested the District Governor’s office to warn the inhabitants in the region that the security forces would not be responsible for any casualties that might occur in the course of the operations.
On unspecified dates, the applicants filed petitions with the offices of the Diyarbakır Governor, the Lice District Governor and the President of the Republic requesting compensation for the damage they had suffered and seeking permission to return to their village. However, they did not receive any response to their petitions. It is to be noted that the applicants failed to submit a copy of these petitions to the Court.
On 3 October 2001 sixty-three applicants lodged petitions with the Public Prosecutor’s office in Lice complaining about the burning down of their houses and forced evacuation of their village by State security forces.
The investigation carried out by the authorities indicated that the applicants had left their villages on their own will. The security forces had not forced the applicants to leave their village.
The official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
